DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11, 13, and 16, it is unclear to which particles “the particles” is referring.
Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 9, and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanaka et al. (US 20070231740) in view of Taguchi et al. (US 20080268372). 	Regarding claim 1, Yanaka et al. disclose “a printing plate precursor (title) comprising:  	a layer which includes particles and is provided at a printing surface side (abstract) of an aluminum support (paragraph 271), and 	an image recording layer which is provided at the printing surface side (paragraph 86), 	wherein the modulus of elasticity of the particles is 0.1 GPa or more (Table 2: Example 5: Chemipearl W-200, which is one type exemplified by Applicant), and  	in a case where a Bekk smoothness of an outermost layer surface at the printing surface side is denoted by A second, the following expression (1) is satisfied, 	A ≤ 1000 			(1) (Table 2, Example 5).” 	 	Yanaka et al. fail to disclose that the image recording layer includes a polymer compound having a particle shape, or “the polymer compound is a thermoplastic polymer particles or a microgel, and 	the thermoplastic polymer particles include styrene and/or acrylonitrile as a constitutional 
 	Regarding claim 4, Yanaka et al. further disclose “wherein the arithmetic average height Sa of the outermost layer surface at the printing surface side is in a range of 0.3 µm to 20 µm.”  It has been held that when the claimed and prior art products are at least substantially structurally identical, any properties are presumed inherent.  See MPEP §2112.01.  In this instance, since the components of the protective layer of Yanaka et al. are at least substantially identical, including the use of the same recited size particle and same recited type of particle, to the claimed protective layer, the recited property of the Sa is presumed inherent.   	Regarding claim 7, Yanaka et al. further disclose “wherein the modulus of elasticity of 2 or less (Table 2, Example 5: 5% by mass of 6 µm low density polyethylene particles is less than 10,000 particles/mm2).” 	Regarding claim 14, Yanaka et al. further disclose “wherein the thickness of the protective layer is less than 0.2 µm (paragraph 54: LDPE has a density of .91-.94 g/cm3. At a coating amount of 0.1 g/m2, this leads to 0.106 - 0.110 µm).” 	Regarding claim 15, Yanaka et al. further disclose “wherein a non-photosensitive resin layer is provided at the printing surface side (paragraph 13: protective layer).” 	Regarding claim 16, Yanaka et al. further disclose “wherein the non-photosensitive resin layer is a layer including the particles (Table 2, Example 5),  	the average particle diameter of the particles is in a range of 0.5 µm to 20 µm (Table 2, Example 5), and  	the in-plane density of the particles is 10,000 particle/mm2 or less (Table 2, Example 5: 5% by mass of 6 µm low density polyethylene particles is less than 10,000 particles/mm2).” 	Regarding claim 17, Yanaka et al. further disclose “wherein a protective layer is provided at the printing surface side (paragraph 13).” 	Regarding claim 18, Yanaka et al. further disclose “wherein the protective layer includes 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanaka et al.
 	Regarding claim 19, Yanaka et al. disclose “a method for making a printing plate, comprising:  	providing a printing plate precursor (title) comprising: 		a layer which includes particles and is provided at a printing surface side (abstract) of an aluminum support (271), and 		an image recording layer which is provided at the printing surface side, 	wherein the modulus of elasticity of the particles is 0.1 GPa or more (Table 2: Example 5: Chemipearl W-200, which is one type exemplified by Applicant), and  	in a case where a Bekk smoothness of an outermost layer surface at the printing surface side is denoted by A second, the following expression (1) is satisfied, 	A ≤ 1000 			(1) (Table 2, Example 5);  	image-exposing the printing plate precursor (paragraph 286); and  	supplying” “water to remove an unexposed area of the image recording layer … and make the printing plate (paragraph 287).”  Yanaka et al. fail to disclose “supplying at least one of printing ink or dampening water to remove an unexposed area of the image recording layer on a printing machine and make the printing plate.”  However, Examiner takes Official Notice that, at the time of the filing of the invention, it was known to develop water developable plates on-press in order to simplify and/or speed up the overall process.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to develop the water developable plate of Yanaka et al. on-press in order to simplify and/or speed up the overall process. 	Since Applicant did not challenge the taking of Official Notice, that which was taken as being well known is now considered Admitted Prior Art (APA).  See MPEP §2144.03(C). 
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanaka et al. and Taguchi et al., further in view of Shimanaka et al. (WO 2017/170391). 	Regarding claims 5 and 6, Yanaka et al., as modified, disclose all that is claimed, as in claim 1 above, except “wherein an arithmetic average height Sa of an outermost layer surface at a side opposite to the printing surface side is in a range of 0.1 µm to 20 µm.”  However, Shimanaka et al. disclose that providing a plate with a back surface with an Sa of 0.5 µm or more in order to provide scratch and/or adhesion prevention (abstract).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to make the back surface of the plate of Yanaka et al. have an Sa of 0.5 µm or more in order to provide scratch and/or adhesion prevention.   	Further regarding claim 6, it is presumed that Sa of the outermost layer surface at the printing surface side is in a range of 0.3 µm to 20 µm.  See the rejection of claim 4 above.  Therefore, the sum of the Sa of the outermost layer surface and an arithmetic average height Sa of an outermost layer surface at a side opposite to the printing surface side would be at least 0.3 µm (see the minimum value from the rejection of claim 4 above) + 0.5 µm (see the discussion in the immediately preceding paragraph) = 0.8 µm, thus the claim limitation is met.
Claim(s) 1-4, 7, and 11 is/are rejected under 35 U.S.C. 103 as being obvious over Nagahama et al. (JP 2011-215234) in view of Taguchi et al.  	Regarding claim 1, Nagahama et al. disclose “a printing plate precursor (first paragraph of supplied translation) comprising:  	a layer which includes particles (second full paragraph on page 8) and is provided at a printing surface side (first paragraph) of an aluminum support (third full paragraph on page 11), and2 or less (second paragraph on page 9).”  Based upon the size of the particles and the percentage by mass of the particles used, the in-plane density of the particles overlaps the recited range.
Response to Arguments
Applicant’s arguments filed 12/27/2021 have been fully considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853